 



Exhibit 10.1

WEST COAST REALTY INVESTORS, INC.

INDEMNIFICATION AGREEMENT

This Agreement is made as of the 21st day of March 2002, by and between West
Coast Realty Investors, Inc., a Delaware Corporation (“the Company”), and the
undersigned director or officer of the Company (the “Indemnitee”), with
reference to the following facts:

The Indemnitee is currently serving as a director and/or officer of the Company
and the Company wishes the Indemnitee to continue in that capacity. The
Indemnitee is willing, under certain circumstances, to continue to serve in that
capacity.

The Indemnitee has indicated that he does not regard the indemnities available
under the Company’s Bylaws as adequate to protect him against the risks
associated with his service to the Company and has noted that the Company’s
directors’ and officers’ liability insurance policy has numerous exclusions and
a deductible and thus does not adequately protect Indemnitee. In this connection
the Company and the Indemnitee now agree they should enter into this
Indemnification Agreement in order to provide greater protection to Indemnitee
against such risks of service to the Company.

Section 145 of the General Corporation Law of the State of Delaware, under which
Law the Company is organized, empowers corporations to indemnify a person
serving as a director, officer, employee or agent of the corporation and a
person who serves at the request of the corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust, or
other enterprise, and said Section 145 and the By-Laws of the Company specify
that the indemnification set forth in said Section 145 and in the By-Laws,
respectively, shall not be deemed exclusive of any other rights to which those
seeking indemnification may be entitled under any By-Law, agreement, vote of
stockholders or disinterested directors or otherwise.

In order to induce the Indemnitee to continue to serve as a director or officer
of the Company and in consideration of his continued service, the Company hereby
agrees to indemnify the Indemnitee as follows:

1. Indemnity. The Company will indemnify the Indemnitee, his executors,
administrators or assigns, for any Expenses (as defined below) which the
Indemnitee is or becomes legally obligated to pay in connection with any
Proceeding. As used in this Agreement the term “Proceeding” shall include any
threatened, pending or completed claim, action, suit or proceeding, whether
brought by or in the right of the Company or otherwise and whether of a civil,
criminal, administrative or investigative nature, in which the Indemnitee may be
or may have been involved as a party or otherwise, by reason of the fact that
Indemnitee is or was a director or officer of the Company, by reason of any
actual or alleged error or misstatement or misleading statement made or suffered
by the Indemnitee, by reason of any action taken by him or of any inaction on
his part while acting as such director or officer, or by reason of the fact that
he was serving at the request of the Company as a director, trustee, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise; provided, that in each

42



--------------------------------------------------------------------------------



 



such case Indemnitee acted in good faith and in a manner which he reasonably
believed to be in or not opposed to the best interests of the Company, and, in
the case of a criminal proceeding, in addition had no reasonable cause to
believe that his conduct was unlawful; provided however, that, except as
provided in Section 3 hereof, the Company shall indemnify Indemnitee in
connection with a Proceeding initiated by Indemnitee only if such proceeding (or
part thereof) was authorized by a two-thirds vote of the Board of Directors of
the Company. As used in this Agreement, the term “other enterprise” shall
include (without limitation) employee benefit plans and administrative
committees thereof, and the term “fines” shall include (without limitations) any
excise tax assessed with respect to any employee benefit plan.

2. Expenses. As used in this Agreement, the term “Expenses” shall include,
without limitation, damages, judgments, fines, penalties, settlements and costs,
attorneys’ fees and disbursements and costs of attachment or similar bonds,
investigations, and any expenses of establishing a right to indemnification
under this Agreement.

3. Enforcement. If a claim or request under this Agreement is not paid by the
Company, or on its behalf, within thirty days after a written claim or request
has been received by the Company, the Indemnitee may at any time thereafter
bring suit against the Company to recover the unpaid amount of the claim request
and if successful in whole or in part, the Indemnitee shall be entitled to be
paid also the Expenses of prosecuting such suit. The Company shall have the
right to recoup from the Indemnitee the amount of any item or items of Expenses
theretofore paid by the Company pursuant to this Agreement, to the extent such
Expenses are not reasonable in nature or amounts; provided, however, that the
Company shall have the burden of proving such Expenses to be unreasonable. The
burden of proving that the Indemnitee is not entitled to indemnification for any
other reason shall be upon the Company.

4. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
the Indemnitee, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

5. Exclusions. The Company shall not be liable under this Agreement to pay any
Expenses in connection with any claim made against the Indemnitee:

     5.1. to the extent that payment is actually made to the Indemnitee under a
valid, enforceable and collectible insurance policy;

     5.2. to the extent that the Indemnitee is indemnified and actually paid
otherwise than pursuant to this Agreement;

     5.3. in connection with a judicial action by or in the right of the
Company, in respect of any claim, issue or matter as to which the Indemnitee
shall have been adjudged to be liable for negligence or misconduct in the
performance of his duty to the Company unless and only to the extent that any
court in which such action was brought shall determine upon application that,
despite the adjudication of liability but in view of all the circumstances of
the case, the Indemnitee is fairly and reasonably entitled to indemnity for such
expenses as such court shall deem proper;

43



--------------------------------------------------------------------------------



 



     5.4. if it is proved by final judgment in a court of law or other final
adjudication to have been based upon or attributable to the Indemnitee’s in fact
having gained any personal profit or advantage to which he was not legally
entitled;

     5.5. for a disgorgement of profits made from the purchase and sale by the
Indemnitee of securities pursuant to Section 16(b) of the Securities Exchange
Act of 1934 and amendments thereto or similar provisions of any state statutory
law or common law;

     5.6. brought about or contributed to by the dishonesty of the Indemnitee
seeking payment hereunder; provided, however, notwithstanding the foregoing, the
Indemnitee shall be protected under this Agreement as to any claims upon which
suit may be brought against him by reason of any alleged dishonesty on his part,
unless a judgment or other final adjudication thereof adverse to the Indemnitee
shall establish that he committed (i) acts of active and deliberate dishonesty,
(ii) with actual dishonest purpose and intent, (iii) which acts were material to
the cause of action so adjudicated; or

     5.7. for any judgment, fine or penalty which the Company is prohibited by
applicable law from paying as indemnity or for any other reason.

6. Indemnification of Expenses of Successful Party. Notwithstanding any other
provision of this Agreement, to the extent that the Indemnitee has been
successful on the merits or otherwise in defense of any Proceeding or in defense
of any claim, issue or matter therein, including dismissal without prejudice,
Indemnitee shall be indemnified against any and all Expenses incurred in
connection therewith.

7. Partial Indemnification. If the Indemnitee is entitled under any provision of
this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify the Indemnitee for the portion of such Expenses to which
the Indemnitee is entitled.

8. Advance of Expenses. Expenses incurred by the Indemnitee in connection with
any Proceeding, except the amount of any settlement, shall be paid by the
Company in advance upon request of the Indemnitee that the Company pay such
Expenses. The Indemnitee hereby undertakes to repay to the Company the amount of
any Expenses theretofore paid by the Company to the extent that it is ultimately
determined that such Expenses were not reasonable or that the Indemnitee is not
entitled to indemnification.

9. Approval of Expenses. No Expenses for which indemnity shall be sought under
this Agreement, other than those in respect of judgments and verdicts actually
rendered, shall be incurred without the prior consent of the Company, which
consent shall not be unreasonably withheld.

10. Notice of Claim. The Indemnitee, as a condition precedent to his right to be
indemnified under this Agreement, shall give to the Company notice in writing as
soon as practicable of any claim made against him for which indemnity will or
could be sought under this Agreement. Notice to the Company shall be given at
its principal office and shall be directed to the Corporate Secretary (or such
other address as the Company shall designate in writing to the Indemnitee);

44



--------------------------------------------------------------------------------



 



notice shall be deemed received if sent by prepaid mail properly addressed, the
date of such notice being the date postmarked. In addition, the Indemnitee shall
give the Company such information and cooperation as it may reasonably require
and as shall be within the Indemnitee’s power.

11. Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one instrument.

12. Indemnification Hereunder Not Exclusive. Nothing herein shall be deemed to
diminish or otherwise restrict the Indemnitee’s right to indemnification under
any provision of the Certificate of Incorporation or By-Laws of the Company and
amendments thereto or under law.

13. Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law.

14. Saving Clause. Wherever there is conflict between any provision of this
Agreement and any applicable present or future statute, law or regulation
contrary to which the Company and the Indemnitee have no legal right to
contract, the latter shall prevail, but in such event the affected provisions of
this Agreement shall be curtailed and restricted only to the extent necessary to
bring them within applicable legal requirements.

15. Coverage. The provisions of this Agreement shall apply with respect to the
Indemnitee’s service as a director or officer of the Company prior to the date
of this Agreement and with respect to all periods of such service after the date
of this Agreement, even though the Indemnitee may have ceased to be a director
or officer of the Company.

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed and signed as of the day and year first above written.

45



--------------------------------------------------------------------------------



 



        WEST COAST REALTY INVESTORS, INC.,
a Delaware corporation     By:    

--------------------------------------------------------------------------------

    Name: Allen K. Meredith
Title: Chairman and CEO

        INDEMNITEE:     By:    

--------------------------------------------------------------------------------

    Name:    

--------------------------------------------------------------------------------

46